Case: 13-60195      Document: 00512569211         Page: 1    Date Filed: 03/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-60195                          March 21, 2014
                                                                            Lyle W. Cayce
STANLEY KELVIN COLEMAN,                                                          Clerk


                                                 Plaintiff-Appellant

v.

DEBRA PLATT; DAVID PETRIE; RON KING; BYRON BRELAND,
Correctional Officer,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:11-CV-233


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM: *
       Stanley Kelvin Coleman, Mississippi prisoner # 32612, moves for leave
to proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. Coleman alleged that Debra Platt, David Petrie, and Ron
King, employees of the Mississippi Department of Corrections, violated his
constitutional rights in connection with a prison disciplinary proceeding. He
also asserted that Byron Breland, a correctional officer at the South


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60195     Document: 00512569211    Page: 2   Date Filed: 03/21/2014


                                 No. 13-60195

Mississippi Correction Institution, deprived him of food on May 1, 2011, by
locking the gate to the dining hall when Coleman and other inmates were not
proceeding there in an orderly fashion. After Coleman and other inmates
yelled in protest and threatened to report Breland, Breland issued Coleman
disciplinary violations for inciting a riot and yelling abusive or threatening
language. Coleman claimed that the disciplinary charges were false and issued
only in retaliation for Coleman’s threats to report Breland.
      The district court concluded that Coleman failed to allege and prove an
Eighth Amendment violation or a due process violation. Coleman’s request for
IFP status was denied, and the district court certified that an appeal would not
be taken in good faith.     By moving to proceed IFP on appeal, Coleman
challenges the district court’s certification. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Coleman argues that the district court erred in granting summary
judgment in favor of the defendants. He contends that in granting summary
judgment, the district court impermissibly made credibility determinations
regarding his retaliation claim.    Coleman reurges his claims that he was
deprived of food by Officer Breland in violation of the Eighth Amendment, that
Breland retaliated against him by initiating disciplinary proceedings, and that
he was denied his due process rights and other constitutional rights during the
disciplinary proceedings.
      Because Coleman’s alleged that he missed only one meal, his claim does
not rise to the level of a cognizable constitutional injury. See Berry v. Brady,
192 F.3d 504, 507 (5th Cir. 1999); Palmer v. Johnson, 193 F.3d 346, 352 (5th
Cir. 1999). His assertion that the prison had an unwritten policy of denying
food as punishment is conclusory and without any factual support.




                                       2
    Case: 13-60195      Document: 00512569211      Page: 3   Date Filed: 03/21/2014


                                    No. 13-60195

      Contrary     to   Coleman’s    assertions,   the   district   court   did   not
impermissibly make a credibility determination in dismissing this claim. The
district court found that Coleman failed to allege facts showing a retaliatory
motive. His allegations of retaliation are conclusory and fail to allege or show
that but for the alleged retaliatory motive, he would not have been issued a
disciplinary violation; thus, he failed to allege a claim of retaliation. See Woods
v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
      Regarding his disciplinary conviction, Coleman argues that he was
denied the right to present witnesses, he was denied the assistance of counsel,
the evidence was insufficient, he was arbitrarily removed from the general
prison population, and he was denied a meaningful appeal. None of these
claims present a cognizable constitutional claim. See Edwards v. Balisok, 520
U.S. 641, 648-49 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994);
Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000).
      In somewhat conclusory fashion, Coleman asserts that the district court
abused its discretion in denying his request for discovery. Coleman cannot
establish prejudice resulting from the denial of discovery. As discussed above,
none of his claims established the violation of a constitutional right. Therefore,
discovery would not have resulted in a different outcome.
      Coleman makes general assertions that the district court abused its
discretion when it denied a motion to join a defendant with a new allegation
regarding deprivation of food, the court erred in failing to address the issue of
immunity, the court erred in dismissing his complaint with prejudice, and the
court abused its discretion in denying his motion for the appointment of
counsel.   Because Coleman does not adequately brief the aforementioned
issues, they are abandoned. See United States v. Ballard, 779 F.2d 287, 295
(5th Cir. 1986).



                                         3
    Case: 13-60195       Document: 00512569211    Page: 4   Date Filed: 03/21/2014


                                   No. 13-60195

      This appeal fails to set forth any issue of arguable legal merit and is,
therefore, frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Coleman’s motion to proceed IFP is denied, and we dismiss his appeal as
frivolous. See 5TH CIR. R. 42.2.
      The dismissal of this appeal counts as one strike under § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Coleman has two
previous strikes. Coleman v. Hardy, No. 3:03-CV-15 (S.D. Miss. Mar. 7, 2003);
Coleman v. Singleton, No. 2:05-CV-121 (S.D. Miss. Oct. 20, 2005). Coleman
has now accumulated three strikes; therefore, he is barred from proceeding in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        4